DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (fingers are mounted to a frame) in the reply filed on 04/28/22 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/22.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
Claim 12 is objected to for referring to “a pivot axis” when claim 1 has identified at least two axes, making it unclear which this is referring to.
Claim 14 is objected to for referring to “the direction of rotation” with improper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite for claiming there is a “frame” coupled to the second finger element. This claim depends from claim 1 indirectly, which has claimed already that the gripping device includes a “chassis”. The specification indicates that the chassis is the frame (“The chassis 2 forms a frame on which the finger elements are secured and in which the drive and the other components are mounted”), making it unclear if the claim is attempting to claim that the frame and chassis are distinct (as appears to be claimed), or whether or not the chassis forms the frame to which the fingers are mounted, as the specification describes and as figures appear to show. For the purposes of examination the Examiner will interpret the claim as is consistent with the specification/drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchhammer (US 20080319553 A1) in view of Schvalb et al. (US 20120186383 A1) hereinafter known as Schvalb.
Regarding claim 1 Puchhammer discloses a gripping device comprising:
a chassis (2); 
at least one first finger element (3) mounted pivotally on the chassis (Figure 2; [0025]);
at least one drive (6);
a force transmission element coupling the drive to the finger (10),
but is silent with regards to the force transmission element pivoting the finger relative to the chassis about two differently oriented pivot axes.
However, regarding claim 1 Schvalb teaches a gripping device which includes force transmission means which couple a drive ([0152]-[0153] motor) to a finger (Figure 2a item 10c) which allows pivoting the finger relative to a chassis (18) about two different oriented pivot axes (Figure 1b item 44, 14a). Puchhammer and Schvalb are involved in the same field of endeavor, namely gripping devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gripping element of Puchhammer by utilizing a force transmission element which enables pivoting in more than one axis such as is taught by Schvalb in order to allow the gripping device to perform complex, delicate work which requires both gripping motions as well as abduction/adduction motions (e.g. surgeries).
Regarding claim 2 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Schvalb further teaches the pivot axes are oriented perpendicularly to one another or don’t intersect one another (Figure 1b shows the axes being perpendicular).
Regarding claim 3 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Schvalb further teaches the finger is mounted on a support (20) pivotally about one of the pivot axes (14a, [0094]), and the support is mounted pivotally on the chassis about the other pivot (44; [0094]).
Regarding claims 4-5 the Puchhammer Schvalb Combination teaches the gripping device of claim 3 substantially as is claimed,
wherein the Combination further teaches the transmission is pivotally secured on the finger (the combination requires the transmission to be secured to the finger in a manner that allows the pivoting of the finger relative to the transmission unit/motor, since if the transmission were not provided in such a way, the force would not actually be able to be transmitted to the finger as is described. See also Puchhammer Figure 5, [0028] and Schvalb [0016]).
Regarding claim 6 the Puchhammer Schvalb Combination teaches the gripping device of claim 5 substantially as is claimed,
wherein the Combination further teaches the transmission is mounted on the finger by a cardan joint or by a ball-and-socket joint, and wherein movement of the finger about the pivot axes is controlled by the transmission (see the rejection/combination to claim 1 above. See also Schvalb [0094]. The combination teaches the transmission of the power to the joint/tendon via the elastic tendon elements, which transmits the power through a cardan joint).
Regarding claim 7 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Puchhammer further discloses the transmission element is mounted pivotally about a bearing pin (18) on a rotatable arm (8) driven by the drive ([0026]).
Regarding claim 8 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the transmission is mounted pivotally (Figure 5; [0026] the transmissions 10 are pivoting as elements 7/8 move) about an axis oriented perpendicular to a longitudinal extent of the bearing pin (at least one of the transmissions extends/mounts about an axis (e.g. the transmission longitudinal axis) which is seen (Fig 5) to be perpendicular to a longitudinal extent of the bearing pin (18) which is seen to head into the page).
Regarding claim 9 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the rotatable arm (8) is mounted at a frame (7) on a bearing arm pivotable about an axis ([0026] the rotary disk 7 is rotatably mounted indicating it is pivoting around an axis of a bearing “arm”).
Regarding claim 10 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the rotatable arm (8) is driven by a rotary disk (7) mounted in the chassis (2).
Regarding claim 11 the Puchhammer Schvalb Combination teaches the gripping device of claim 9 substantially as is claimed,
wherein Puchhammer further discloses the frame (7) is mounted displaceable in one plane on the chassis (Figure 5; [0026]-[0027]).
Regarding claim 12 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein the Combination further teaches a pivot axis of the finger intersects an axis formed by the bearing pin (this is considered inherent, since there are multiple finger axes of the finger which are perpendicular to one another (see the rejection to claim 1 above in light of Schvalb), and thus no matter the bearing pin axis, it will intersect at least one of the axes of the finger pivot).
Regarding claim 13 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the transmission is configured to transmit tensile force and compressive force ([0027] transmission of much higher tensile forces than compressive forces).
Regarding claim 14 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Schvalb further teaches the second finger (Figure 2b item 10a is pivotally mounted on a chassis (18), and is coupled to the drive in such a way that, proceeding from a rest position, and depending on the direction of rotation of the drive, the first and second fingers travel on different trajectories relative to each other ([0162] independent rotational motion around two axes is allowed by the controller; [0105] each digit can be independently extended by control of their independent tendons; [0160] each motion is substantially independent and unaffected by the other motions; [0151]-[0152] the tendons are functionally actuated by the motor; [0157] the motor can be actuated clockwise or counterclockwise as desired).
Regarding claim 20 the Puchhammer Schvalb Combination teaches the gripping device of claim 14 substantially as is claimed,
wherein Puchhammer further discloses [the chassis includes] a frame is coupled to the second finger element (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/25/22